Citation Nr: 0404813	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  02-12 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bronchial asthma.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to October 
1948.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from February 2000 and October 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, which denied entitlement 
to service connection for bronchial asthma.

The veteran testified before the undersigned Veterans Law 
Judge sitting at the RO in July 2003.  A transcript of that 
hearing is of record.

The Board notes that the RO in Oakland, California, 
transferred the veteran's claim to the RO in San Diego in May 
2003, after the veteran moved.

The Board notes that in the October 1999 statement 
accompanying his claim, the veteran appeared to put forth a 
claim of entitlement to non-service connected pension 
benefits.  The RO did not address this matter in the February 
2000 or October 2001 rating decisions.  Accordingly, this 
matter is referred to the RO for appropriate action.

At the July 2003 hearing, the veteran testified that he has a 
heart disease that was a residual of scarlet tinea he 
acquired while in service.  This matter is also referred to 
the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 
and Pub. L. No. 108-183, §§ 701(a),(b); 117 Stat. 2651 (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5102, 5103(b)), 
provides that the duty to assist includes making reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits under a law administered 
by the Secretary.  38 U.S.C.A. § 5103A(a)(1).  As part of the 
assistance provided, the Secretary shall make reasonable 
efforts to obtain relevant records.  Whenever the Secretary 
attempts to obtain records from a Federal department or 
agency, the efforts to obtain those records shall continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  38 U.S.C.A. 
§ 5103A(b)(1), (3). 

The veteran contends that he has had lung problems ever since 
active service.  He testified that he had his first bout of 
pneumonia while in service, something that has reoccurred.

The veteran's complete service medical records are not 
associated with the claims folder.  The Board finds that 
these records could be relevant to the claim for service 
connection. 

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Even before adoption of the VCAA, the United States Court of 
Appeals for Veterans Claims (Court) had held that the duty to 
assist claimants with the development of their claims 
included affording medical examinations that considered a 
veteran's prior medical examinations and treatment.  Colayong 
v. West, 12 Vet App 524, 534 (1999); Fenderson v. West, 12 
Vet. App. 119, 127 (1999).   

There is competent evidence of a current respiratory illness, 
and the veteran has reported similar symptoms beginning in 
service, and continuing to the present.  The veteran has not 
been afforded a VA examination.  An examination is necessary 
to determine the etiology of the current lung disability.

Accordingly, this case is REMANDED for the following action:  

1.  The RO should contact the National 
Personnel Records Center, and request 
complete copies of the veteran's service 
medical records including records 
pertaining to his hospitalization for 
pneumonia at the Station Hospital, Boca 
Raton Army Air Force Base during the 
period from May to December 1946.

2.	The RO should schedule the veteran for 
a VA pulmonary examination in order to 
determine the nature and etiology of 
all respiratory disorders.  In this 
regard, the examiners should address 
the following:

(a)  Identify all current 
respiratory disorders.  
(b)	Provide a medical opinion as to 
whether any respiratory 
disorder(s) found are at least as 
likely as not (50 percent 
probability or more) related to a 
disease or injury during the 
veteran's period of service from 
April 1946 to October 1948. 

The examiner should give a rationale for 
the opinion.  The claims folder, 
including all information received 
pursuant to the above request, should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  

3.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issue of entitlement to service 
connection for bronchial asthma.  If the 
desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran.  The veteran 
should be afforded an opportunity to 
respond to the supplemental statement of 
the case before the claims folder is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



